—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled *357substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of circumstances, including defendant’s proximity to the sale, his request that a codefendant turn over the buy money to him, and the fact that the pre-recorded money was in his possession at the time of his arrest, provided ample evidence that defendant was a knowing participant in the sale whose role was to hold the proceeds (see, People v Hill, 198 AD2d 100). Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.